IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN THE INTEREST OF: D.R., A MINOR         : No. 315 WAL 2019
                                          :
                                          :
PETITION OF: D.R. AND J.R.                : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court

IN THE INTEREST OF: A.R., A MINOR         : No. 316 WAL 2019
                                          :
                                          :
PETITION OF: D.R. AND J.R.                : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court

IN THE INTEREST OF: G.R., A MINOR         : No. 317 WAL 2019
                                          :
                                          :
PETITION OF: D.R. AND J.R.                : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court

IN THE INTEREST OF: R.R., A MINOR         : No. 318 WAL 2019
                                          :
                                          :
PETITION OF: D.R. AND J.R.                : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court

IN THE INTEREST OF: C.R., A MINOR         : No. 319 WAL 2019
                                          :
                                          :
PETITION OF: D.R. AND J.R.                : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of October, 2019, the Cross Petition for Allowance of

Appeal is DENIED.